Citation Nr: 1200250	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-27 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back disability for the period prior to January 14, 2005.

2.  Entitlement to a rating in excess of 40 percent for low back disability for the period from January 14, 2005, forward.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from August 1977 to June 1995.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for residuals of a low back injury.  The rating decision also found the Veteran's symptoms of intervertebral disc syndrome were a distinct disability from his residuals of a low back injury.  The Veteran appealed the claim of an increased rating for residuals of a low back injury and the implicit denial of service connection of degenerative disc disease of the lumbar spine.  

As a result of a Board decision of September 2009, service connection was granted for intervertebral disc syndrome of the lumbar spine.  The issue of residuals of a low back injury was remanded, in an effort that the RO be afforded the opportunity to determine the proper rating for residuals of a low back injury, to include the application of diagnostic code (DC) 5243, which reflects intervertebral disc syndrome.  

By rating decision of April 2010, the RO implemented the rating for intervertebral disc syndrome and awarded a 40 percent rating, effective January 14, 2005, the date of the examination that diagnosed the disability.  However, inexplicably, the RO maintained the 20 percent rating that had been in effect under DC 5295.  

In February 2011, the Board remanded the matter to determine the proper rating for the service-connected residuals of a low back injury to include the initial application of the criteria enumerated under DC 5234, which reflects intervertebral disc syndrome.  The RO was also instructed to review the ratings assigned for the Veteran's low back disability and to formally make a determination as to whether there had been a violation of the against pyramiding, (evaluating the same disability under various diagnoses).  See 38 C.F.R. § 4.14. 

By rating decision of July 2011, clear and unmistakable error was found to exist in the rating decision of April 2010.  The separate evaluations of 40 percent for intervertebral disc syndrome of the lumbar spine and 20 percent for residuals of low back injury were deemed inappropriate.  The RO corrected the error by assigning a 40 percent rating for the combined evaluation for intervertebral disc syndrome of the lumbar spine and residuals of low back injury, effective August 1, 2011.  However, for reasons that defy logic, the 40 rating for intervertebral disc syndrome from January 14, 2005 to August 1, 2011, and the 20 percent for residuals of a low back injury from June 14, 1995 to July 30, 2011, were left intact.  

The issues now on appeal are a rating in excess of 20 percent for low back disability prior to January 14, 2005, and a rating in excess of 40 percent for low back disability, to include intervertebral disc syndrome, from January 14, 2005.  


FINDINGS OF FACT

1.  Prior to January 14, 2005, residuals, low back injury were productive of pain and forward flexion of 30 degrees.  

2.  At no time during the appeal period has the Veteran's low back disability resulted in unfavorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least 6 weeks during the past 12 months have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, and no more, low back disability, prior to January 14, 2005, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2011). 

2.  The criteria for a rating in excess of 40 percent for low back disability, to include intervertebral disc syndrome, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, DCs 5237, 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in October 2004.  The letter fully addressed the notice elements.  This letter advised the Veteran of the information required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  He was also informed in a letter of February 2007 of how VA determined disability rating and effective dates.  Under these circumstances, the Board finds that adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  This notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent VA treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

The RO associated the Veteran's service treatment records, private and VA treatment records with the claims file.  No other evidence was identified in connection with these claims.  

The Veteran underwent VA examinations in January 2005, March 2007, October 2009, and April 2011.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examinations were thorough, and well reasoned, and took into account the Veteran's personal history/complaints.  The Board therefore finds that the examinations were adequate for rating purposes.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Veteran was also offered a personal hearing before the Board, which he declined.  

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Increased Ratings

Disability ratings are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.  

Under the general rating formula for diseases or injuries of the spine, a 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine; and a 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the thoracolumbar spine.  Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The notes to the rating formula for diseases and injuries to the spine state that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Note (2).  

Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."  Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONALRY (28TH Ed. 1994) at 86).

When all of the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran underwent X-ray examination of the lumbar spine in April 2004.  The impression was minimal degree of dextro-rotoscoliosis of the lumbar spine.  There was normal lumbar lordosis.  There was no evidence of recent fracture or subluxation seen.  There was a mild degree of lumbar spondylosis.  There was minimal narrowing of the L5-S1 disc space.  There was no evidence of bone destruction.  There was a mild degree of lower dorsal spondylosis.  

An April 2004 VA outpatient treatment note indicated that the Veteran was seen for evaluation of his low back pain.  He related that the pain was intermittent  and recurrent since service.  Sneezing made the pain worse and could bring him to his knees.  He stated that the pain was primarily in his lumbar area, with occasional radiation to the buttock and down the legs.  There was no complaint of bowel or bladder changes or incontinence.  He had no difficulty with his gait.  He was observed ambulating without difficulty.  His lumbar range of motion was significantly limited, secondary to pain and guarding.  There was positive paraspinal spasm and no paraspinal or bony tenderness.  Lower extremity motor and reflexes were intact.  The assessment was lumbar spine pain with occasional lower extremity symptoms over 5 years, status post injury in service.  

In May 2004, the Veteran was seen by VA and gave a history of back injury while in the service in 1995, not radiating to the lower extremities.  The pain at the time of examination was 9/10 while standing, but prolonged sitting was also aggravating.  He had no bowel or bladder problems.  He alleged erectile dysfunction.  He related he was on Motrin 800 mg, every 8 hours for many years, but presently was taking Motrin sporadically once or twice a week.  Physical examination showed pain behavior with pain while moving,  He was noted to be sitting cautiously on the edge of the chair.  His strength was 5/5 in all 4 limbs.  In spite of pain behavior, the straight leg raising test was negative at 90 degrees.  There was no dermatomal sensory loss.  Deep tendon reflexes were symmetrical.  He had a normal stride but was unable to walk on heels or tip of the toes.   He had limited range of motion of anterior flexion accomplished to 30 degrees.  The impression was mechanical low back pain, no radicular component.  A MRI was scheduled for July 2004 and he was given a trial of Flexeril and Gabapentin.  

The Veteran underwent a VA MRI evaluation of the lumbar spine in July 2004.  The impression was degenerative disc disease with disc herniation at L3-4, L4-5, and L5-S1, worse at L5-S1.  Bilateral foraminal stenosis wee noted.  No significant central stensoses were appreciated.  Early osteopenic changes throughout the vertebral bodies were noted.  No focal abnormal signal in the vertebral bodies or the conus medullaris was appreciated.  

In August 2004, the Veteran underwent a VA EMG and nerve conduction study.  It was negative for root and peripheral nerve injury.  

In October 2004, the Veteran was seen in VA outpatient treatment with complaints of chronic low back pain since 1991.  His diagnoses were chronic low back pain and degenerative disc disease of the lumbosacral spine.  He was referred to the neurology clinic, where he was seen the same month.  He reported ongoing lumbago with a tingling feeling down both legs upon standing or prolonged sitting.  He was scheduled for physical therapy.  In December 2004, he was seen in the physical therapy clinic and was scheduled to be seen once a week every 2 weeks, with a target date for completion of January 2005.  

The Veteran underwent a VA examination in January 2005.  He complained of low back pain with neuropathic component.  He stated that he presently had continuous daily pain across the low back of a 6/10 in intensity.  This was made worse by sitting for two hours or greater, bending all the way over, standing or walking for more than one hour, lifting or carrying significant weights of more than 25 pounds.  With prolonged activities such as prolonged weight bearing or sitting, the pain would begin to radiate down the posterior aspect of both legs as far as the knee.  If he continued the activities, radiation may become even more extensive to the lower leg.  At the time of the examination, the Veteran was employed, doing clerical work in a seated position and therefore was sitting for prolonged periods of time on a daily basis.  He reported no sensory impairment or decrease in strength in the lower extremities.  He stated that his symptoms were relatively constant and he had not had any flare-ups over the past year.  His clinical physician had scheduled him for epidural injections and surgery as an alternative to be considered in the future.  

Physical examination of the Veteran's low back revealed no spasm during examination.  There was moderate tenderness in the paralumbar area, bilaterally.  He was able to tilt 15 degrees to the right and left, limited by pain at 15 degrees.  Rotation was accomplished to 20 degrees to the right and left, limited by pain at 20 degrees.  Flexion antegrade was accomplished to 25 degrees, limited by pain at 25 degrees.  Extension was 5 degrees, with pain occurring at 5 degrees.  Motor strength in the lower extremities appeared to be normal at 5/5.  Sensation was intact.  Deep tendon reflexes were 1+ at the knees and trace at the ankles.  Gait and station appeared normal.  The diagnosis was degenerative disc disease with herniation of the lumbar spine with osteopenia and intermittent left leg radiculopathic symptoms.  

The Veteran was seen on an outpatient basis by VA in the pain and neurology clinics in February, April, and May 2005.  It was noted that he continued to have radicular pain and the Veteran was given injections for the pain.  

In October 2005 and December 2005, the Veteran's family practice doctor, J.S., MD indicated in letters to VA that after treating the Veteran for the past 4 years, it was his opinion that the Veteran's military injury may have highly possibly contributed to his unexpectedly fast degenerative joint disease which made him presently incapacitated in his daily activities.  

In August 2006, he was seen for a one year follow-up in the VA neurology clinic.  Examination at this time showed no pain behavior.  He had positive straight leg raising at 60 degrees, bilaterally.  There was pain inhibition with full effort of the lower limbs.  The gait was normal.  The impression was lumbago with radicular signs.  

The Veteran underwent VA examination in March 2007.  It was noted at the outset, that he worked in a sedentary job where he did a lot of computer and typing-type activities.  He had a history of lumbosacral strain and a history of intermittent radiculopathy.  An October 2006 MRI showed he had very mild degenerative disc disease with a mild herniation at L5-S1 causing some very mild bilateral foraminal stenosis.  There was no evidence of severe spinal stenosis.  Central stenosis was noted.  He had epidural injections in 2006 which he stated improved his radicular-type symptoms.  He occasionally had intermittent low back pain with prolonged sitting, standing, and he described a stiffness.  He stated that the biggest problem was that he awoke in the mornings with significant left heel pain.  He described no incapacitating episodes.  He denied bowel and bladder incontinence or any focal neurological deficits.  He did not require any assistive device for ambulation.  He took Advil and Motrin on an as needed basis.  He had inserts and gel pads to his boots for heel pain with mild improvement of his symptoms.  

Physical examination revealed the  Veteran walked with a normal-appearing gait.  He was able to toe raise and heel raise.  It was difficult to get a true assessment of his range of motion because he stated that it was difficult for him to perform forward flexion.  He was able to accomplish forward flexion to 50 degrees with pain at 50 degrees; extension was done to 30 degrees without pain; and right and left lateral flexion was done to 30 degrees with mild discomfort at 30 degrees.  He had no paraspinal musculature spasm.  On peripheral nerve examination, he had 5/5 quadriceps, hamstrings, dorsiflexion, plantar flexion, and EHL function.  He had 1+ symmetrical deep tendon reflexes of the patella and Achilles tendon, bilaterally.  He had negative straight leg raise, both in the seated and supine positions.  He had no noted muscle atrophy and no focal neurological deficits.  His range of motion during active, passive, and repetitive motion more than three times was the same, however, given his range of motion examination, it was difficult to get a true feel of what his full range of motion of the lumbar spine was on examination.  There appeared to be no additional functional impairment secondary weakness, fatigability, incoordination, or flare-ups.  There were no radicular symptoms on examination.  He used no assistive devices for ambulation and there were no incapacitating episodes.  X-ray examination of the lumbar spine showed evidence of some mild degenerative disc disease at L5-S1 with some mild facet joint arthropathy.  MRI showed that he had evidence of mild degenerative disc disease at L5-S1 with a mild small disc protrusion at L5-S1 causing some mild bilateral foraminal stenosis at L5-S1.  The impression was mild degenerative disc disease.  

In July 2007, the Veteran was seen for examination and consultation  of continuous low back pain by Elias Chiropractic Clinic.  On the day of the examination, he was still having recurring low back pain.  His gait was within normal limits.  His range of motion was slightly restricted, but flexion caused pain at 25 degrees.  He had pain radiating into his left posterior thigh.  His diagnosis was multiple disc herniation of the lumbar spine which the examiner believed could have been caused by the Veteran's initial fall in service.  

The Veteran underwent a VA examination in October 2009.  At the time of the examination, the Veteran was noted to be working in a secretarial position.  He was seeing a chiropractor for manipulation.  He gave a history over the course of the past two to three years of missing approximately three weeks from work.  He stated that he would end up taking off two to three days, confining his activity to bedrest with the beginning of resolution within 24 hours, returning to essentially normal at the end of 72 hours.  He had been advised to consider surgery, which he had refused.  He had a history of steroid injections for control of the back radiculopathy.  

Physical examination of the Veteran revealed upper and lower musculature to the arms and legs as having good muscle development.  He denied any history of weightlifting.  There was no gross evidence of atrophy or other intrinsic muscle disorder.  He ambulated with a cane.  He was able to stand on his toes and heels with some effort and was able to squat with encouragement.  He exhibited no evidence of paraspinal spasm, but there was tenderness to palpation of the paraspinal musculature.  Forward flexion was 0 to 60 degrees, with pain at 60 degrees.  Extension was 0 to 20 degrees, with pain at 20 degrees.  Right and left lateral flexion was 0 to 15 degrees with pain at 15 degrees.  Right and left lateral rotation was 0 to 25 degrees, with pain at 25 degrees.  Straight leg raising was equal, bilaterally.  Straight leg raising became positive at 70 degrees.  Deep tendon reflexes were equal, bilaterally.  There was no evidence of clonus or pathological reflexes.  Physical examination showed no deviation of the spine.  The range of motion during active, passive, and three-repetitive motions for the thoracolumbar spine was as previously listed in the report.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  He did have a back support in place at the time of the examination.  He gave a history of approximately three weeks during the course of a year where he would have to take off two to three days because of back pain with resolution of symptomatology both with medication and chiropractic manipulation.  No neurological findings were present which affected his usual occupation or daily activities.  The diagnosis was lumbar spine with degenerative intervertebral disc disease and small protrusion at L5-S1 with history of radiculopathy.  

The Veteran underwent a VA examination in April 2011.  Physical examination of the upper and lower extremities revealed good muscular strength and tone.  There was no evidence of atrophy.  He exhibited a slow sauntering type gait with the body habitus in a rigid attitude and with little or no movement in the lumbosacral area of the spine.   He was able to stand on his toes and heels with some difficulty and was able to squat with encouragement.  He stated that he was able to pick an object off of the floor, which he demonstrated to the examiner.  He had to squat down on his knees because he could not bend over completely to pick up the object.  He exhibited tenderness to palpation of the paraspinal musculature.  Forward flexion was 0 to 60 degrees, with pain at 60 degrees.  Extension was 0 to 20 degrees, with stiffness at 20 degrees.  Right and left lateral flexion was 0 to 15 degrees with pain at 15 degrees.  Right and left lateral rotation was 0 to 20 degrees, with pain at 20 degrees.  Straight leg raising became positive at 60 degrees.  Deep tendon reflexes were equal, bilaterally.  There was no evidence of clonus or pathological reflexes.  Physical examination showed no deviation of the spine.  The range of motion during active, passive, and three-repetitive motions for the thoracolumbar spine was as previously listed in the report.  There was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  There was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  He used no assistive devices.  There were no incapacitating episodes of radiation of pain, and no neurological findings or effect on the usual occupation or daily activities.  No neoplasms, subluxation, instability, bladder, or bowel complaints.  

The Veteran claims that his current low back disability is more severe than the current evaluation reflects.  He asserts that a rating in excess of 40 percent is warranted, to include assigning a rating greater than 20 percent rating for the period prior to January 14, 2005.  Based on the medical evidence of record, the Veteran's residuals, low back injury prior to January 14, 2005, warrants a 40 percent rating, and no more.  

The medical evidence of record has shown that throughout this period, the Veteran has had constant pain in the thoracolumbar spine.  During a May 2004 VA outpatient treatment examination, his range of motion of the thoracolumbar spine showed anterior (forward) flexion of 30 degrees.  Therefore, in resolving all doubt in his favor, the Board finds that the Veteran's low back disability limited to 30 degrees forward flexion, warrants a 40 percent rating, prior to January 14, 2005.

Next, the Board will consider whether a rating in excess of 40 percent is warranted at any time during the appeal period.  The totality of the evidence prevents such an assignment.

First, since 40 percent is the highest rating available for limitation of motion of the lumbar spine, there is simply no basis to assign a higher rating for pain.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis). 

A higher (50 percent) rating is also not warranted for unfavorable ankylosis of the entire thoracolumbar spine as objective evidence indicated there was no evidence of ankylosis of the thoracolumbar spine. 

Consideration has also been given as to whether the evidence supports the assignment of a separate compensable rating for neurological impairment.  Here, for the period on appeal, the totality of the evidence is against the finding that that the Veteran has mild, incomplete paralysis of the sciatic nerve due to his low back disability.  See 38 C.F.R. § 4.124a , Diagnostic Codes 8520, 8521.  It is true that the Veteran has complained of neurological symptoms (radiculopathy) into his left lower extremity, and that the January 2005 VA examination diagnosed him as having left leg radiculopathic symptoms.  See also VA treatment notes dated in April 2004 and August 2006.  However, the August 2004 VA EMG and nerve conduction study was negative for nerve involvement.  The March 2007, October 2009, and April 2011 VA examination reports all indicated that there were no neurological deficits.

An evaluation under DC 5243 for intervertebral disc syndrome is also warranted as intervertebral disc syndrome has been shown.  However, in order to warrant a rating in excess of 40 percent, the 60 percent rating for intervertebral disc syndrome, requires incapacitating episodes having a total of 6 weeks during the past 12 months.  

Note (1):  For the purposes of evaluations under diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

The Veteran has indicated that he has confined himself to bedrest for two to three days because of the back pain associated with his residuals, back injury to include intervertebral disc syndrome.  However, there is no evidence of record which indicates that he has been prescribed bedrest by a physician for six weeks within the past 12 months.  Therefore, intervertebral disc syndrome, which requires incapacitating episodes having a total of 6 weeks during the past 12 months in order to warrant a 60 percent rating, is simply not warranted.  

Next, as discussed above, the record shows that the Veteran is currently in receipt of a 40 percent disability rating for intervertebral disc syndrome (Code 5243) for the period from January 14, 2005 to August 1, 2011.  Such was assigned based on the Veteran's limitation of motion and not any incapacitating episodes.  The Code specifically states intervertebral disc syndrome is to be rated under the General Rating Formula or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in a higher evaluation when all the disabilities are combined.  Thus, when considering loss of range of motion, the rating criteria for intervertebral disc syndrome (Code 5243) and the residuals of a low back injury (Code 5237) are exactly the same under the General Rating Formula for Diseases or Injuries of the Spine.  See 38 C.F.R. § 4.71a (2011).  

Ordinarily, separately diagnosed injuries are rated individually.  Because disability compensation is based on the entire person of the Veteran, the ratings are then combined into a single rating as set forth at 38 C.F.R. § 4.25 to determine the overall impairment of the Veteran.  Consistent with that rationale, there is an exception to the ordinary process of separately rating and then combining ratings: VA regulations caution against making multiple awards for the same physical impairment simply because that impairment could be labeled in different ways.  38 C.F.R. § 4.14.  It is the Veteran's overall disability that is relevant, not the name of the causative disorder or disorders.  When two ratings covering the same disability are combined, it is called "pyramiding." Id.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that two defined diagnoses constitute the same disability for purposes of section 4.14 if they have overlapping symptomatology.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).  While the Court noted it was possible for two mental disabilities to have different symptoms and therefore be evaluated separately, if the manifestations of the two mental disabilities were the same, a separate evaluation was not warranted.  

Here, as in Amberman, the Veteran's intervertebral disc syndrome and low back disability are evaluated under the same rating criteria (loss of range of motion), and as such the symptomatology associated with the disorders would be consequently and necessarily duplicative and overlapping.  Accordingly, there is no basis for separate evaluations.  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, to the extent that the Veteran is seeking contemporaneous compensable evaluations for his low back disability, the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Further Considerations 

The Board has considered the Veteran's statements that his residuals, low back injury to include intervertebral disc syndrome are worse than reflected by the current ratings.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his residuals, low back injury, to include intervertebral disc syndrome- according to the appropriate diagnostic codes.  

Such competent evidence concerning the nature and extent of the Veteran's residuals, low back injury, and intervertebral disc has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.  

The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome of a proceeding may affect the credibility of testimony).  Therefore, while a rating of 40 percent is warranted for the period prior to January 14, 2005, on a schedular basis, the assignment of a rating in excess of 40 percent is not warranted on a schedular basis.  

The Board has contemplated whether the claims on appeal, over the increase awarded, should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected low back disability with the established criteria found in the rating schedule.  The Board finds that the Veteran's low back disability is fully addressed by the rating criteria under which these disability is rated.  There are no additional symptoms of his service-connected back disability that are not addressed by the rating schedule.  Moreover, to the extent that the Veteran's aforementioned disabilities may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected low back disability for the periods under consideration.  Consequently, the Board concludes that referral of these claims for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, at no time during the appellate period has the Veteran raised the issue of a TDIU.  The Veteran is presently employed in a sedentary position with the RO and the evidence does not show, nor has the issue been raised, that he is unable to work due to his service connected back disability.  Therefore, the issue of a TDIU is not specifically before the Board and the Rice case is not for application.  


ORDER

A rating of 40 percent, and no more, for residuals, low back injury prior to January 14, 2005, is granted, subject to the laws and regulations governing the payment of monetary benefits.  

A rating in excess of 40 percent for low back disability, to include intervertebral disc syndrome, is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


